       Case 19-34508 Document 1919 Filed in TXSB on 05/03/21 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                             ENTERED
                                                                                           05/03/2021
IN RE:                         §
SANCHEZ ENERGY CORPORATION, et §                      CASE NO: 19-34508
al                             §
                               §
SN PALMETTO, LLC               §                      CASE NO: 19-34509
                               §
SN MARQUIS LLC                 §                      CASE NO: 19-34510
                               §
SN COTULLA ASSETS, LLC         §                      CASE NO: 19-34511
                               §
SN OPERATING, LLC              §                      CASE NO: 19-34512
                               §
SN TMS, LLC                    §                      CASE NO: 19-34513
                               §
SN CATARINA, LLC               §                      CASE NO: 19-34514
                               §
ROCKIN L RANCH COMPANY, LLC    §                      CASE NO: 19-34515
                               §
SN EF MAVERICK, LLC            §                      CASE NO: 19-34516
                               §
SN PAYABLES, LLC               §                      CASE NO: 19-34517
                               §
SN UR HOLDINGS, LLC,           §                      CASE NO: 19-34518
                               §                      Jointly Administered
       Debtors.                §
                               §                      CHAPTER 11

                                           ORDER

       For the reasons set out in the Memorandum Opinion issued on this date, Delaware Trust
Company is allowed an administrative expense claim of $6,050.00, plus out-of-pocket postage and
mailing expenses.

        SIGNED 05/03/2021


                                                 ___________________________________
                                                               Marvin Isgur
                                                      United States Bankruptcy Judge




1/1
